El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Están sometidos a nuestra revisión los autos del caso de divorcio seguido en la Corte de Distrito de San Juan, Sec-ción Segunda, entre José Carballo y María Martínez, ele-vados originales a esta Corte Suprema en virtud de recurso de certiorari interpuesto por el demandante contra el juez de dicha corte, Hon. Jesús María Rossy, para que se anule *938ia resolución que dictó en 7 de agosto del corriente año so-bre moción de litis expensas presentada por la demandada.
El auto de certiorari fue librado en 10 de noviembre pró-ximo pasado.
De los autos originales resulta que' el demandante pre-sentó demanda de divorcio contra la demandada por trato cruel e injurias graves en marzo 7, 1919; que la demandada contestó la demanda negando general y específicamente todosy cada uno de los liechos de la misma; que en 7 de agosto-de 1919 la demandada presentó moción notificada el día anterior al demandante, para que la corte le ordenara deposi-tara dentro del término de 10 días las costas de la acción y una cantidad razonable para lionorarios de abogados; que esa moción fue resuelta por orden del mismo día 7 de agosto decretando la suspensión de todo procedimiento en el caso hasta tanto .el demandante depositara en la secretaría de la corte la suma de $75 en concepto de litis expensas; que de la anterior .resolución solicitó reconsideración el demandante por haber sido dictada sin audiencia suya y sin práctica de pruebas, por haberse seguido un procedimiento. en contra de la ley y por no aparecer de la demanda ni de la contestación, ni de la moción de litis expensas que haya bienes de la so-ciedad de gananciales existente aun entre las partes deman-dante y demandada; y que la corte declaró sin lugar la mo-ción de reconsideración por. orden de 30 de septiembre, de-jando subsistente la orden que había dictado en 7 de agosto anterior.
La orden de 7 de agosto de 1919 a que se contrae el pre-sente recurso envuelve en su esencia un señalamiento de $75 que el demandante debe consignar en concepto de litis ex-pensas para la defensa de la demandada en el pleito de divorcio contra ella iniciado, y tal orden está autorizada por el artículo 168 del Código Civil, preceptivo de que si la mu-jer no contase con suficientes recursos propios para vivir durante el juicio, la corte de distrito ordenará al marido que *939le pase una pensión alimenticia en proporción a los bienes de éste.
Los honorarios de abogado en el pleito, como ya dijimos al resolver el caso de Wolkers v. Masson, 26 D. P. R. 188, son parte de la manutención de la mujer o cuando menos muy similares a la manutención. 14 Cyc. 751. No puede negarse en principio la obligación del esposo a suministrar litis ex-pensas a la esposa en pleito de divorcio iniciado contra ella,, y la mera existencia del pleito es causa bastante para tal medida. La cuantía del señalamiento está sujeta a la dis-creción judicial.
Ciertamente que en el presente caso se cometió error de procedimiento con infracción del artículo 317 del Código de Enjuiciamiento Civil dejando de oir la moción en día opor-tuno, pero ese error, en un caso como el presente, no ha cau-sado perjuicios irreparables al demandante, pues la resolu-ción de 7 de agosto puede ser enmendada por el tribunal si así lo exigieren las circunstancias del caso mediante moción en que alegue cuanto a su derecho incumba y cuanto hubiera podido alegar al discutirse la moción para señalamiento de litis expensas.
Cuando el auto de certiorari se usa para corregir los pro-cedimientos de una corte inferior, no es de procedencia obligatoria (writ of right), sino que debe expedirse sólo cuando se demuestra a la corte una causa especial para ello, y la corte está investida de discreción judicial en cada caso. Marrero v. Bryan, Juez Municipal, 26 D. P. R. 430.
Atendidas las circunstancias del caso, es de anularse el auto de certiorari expedido, devolviéndose a la Corte de Dis-trito de San Juan, Sección ■ Segunda, el pleito original ele-vado, a los fines procedentes.
Anulado el auto de certiorari expedido y de-vueltos los autos originales.
Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
*940Los Jueces Asociados Sres. Wolf y HutcMsou no toma-ron parte en la resolución de este caso.